Case: 19-20218      Document: 00515408082         Page: 1    Date Filed: 05/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-20218                              May 7, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JOHN LEE BASEY, Private American National Citizen American Freeman,

                                                 Petitioner-Appellant

v.

DONALD J. TRUMP, PRESIDENT OF THE UNITED STATES; STEVEN T.
MNUCHIN, SECRETARY, U.S. DEPARTMENT OF TREASURY,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:18-CV-532


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       John Lee Basey, Texas prisoner # 01632916, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition for lack of subject matter jurisdiction.
To the extent Basey’s claims in his § 2241 petition attack the validity of his
state conviction and sentence, and thus should have been construed as a
successive 28 U.S.C. § 2254 application, a COA is required. See 28 U.S.C.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20218    Document: 00515408082     Page: 2   Date Filed: 05/07/2020


                                 No. 19-20218

§ 2253(c)(1)(A); Hartfield v. Osborne, 808 F.3d 1066, 1071–73 (5th Cir. 2015).
Basey’s timely notice of appeal is construed as a COA request. See FED. R. APP.
P. 22(b)(2).
      A prisoner will receive a COA only if he shows that reasonable jurists
would find the district court’s decision to deny relief debatable or wrong, Slack
v. McDaniel, 529 U.S. 473, 484 (2000), or “that jurists could conclude the issues
presented are adequate to deserve encouragement to proceed further,” Miller-
El v. Cockrell, 537 U.S. 322, 327 (2003). Because the district court adjudicated
all the claims in Bailey’s first § 2254 application on the merits, this second
challenge was successive, and the district court lacked jurisdiction to consider
it. See Burton v. Stewart, 549 U.S. 147, 153 (2007); see also United States v.
Key, 205 F.3d 773, 774 (5th Cir. 2000). Thus, to the extent his application
should have been dismissed on that basis, a COA is denied. See Miller-El, 537
U.S. at 327.
      To the extent Basey raises claims against the President and the
Secretary of the Treasury for release of trust funds or other relief based on
provisions of commercial and contract law and his status as a “private citizen,”
such claims do not require a COA. However, they are patently frivolous and
his appeal on those grounds is dismissed.
      COA DENIED; APPEAL DISMISSED.




                                       2